Exhibit 10.4



 
Plan Document
and
Summary Plan Description
of the
Alpha Natural Resources, Inc.
Key Employee Separation Plan
 
As Amended and Restated
Effective July 31, 2009
ALPHA NATURAL RESOURCES, INC.
KEY EMPLOYEE SEPARATION PLAN
 
 

--------------------------------------------------------------------------------


 
ARTICLE 1. INTRODUCTION
 
1.1           Purpose.  The purposes of this Alpha Natural Resources, Inc. Key
Employee Separation Plan is to assist the Company to retain the services of key
employees by providing eligible employees of the Company and its Affiliates with
certain severance and welfare benefits in the event their employment is
involuntarily terminated (or constructively terminated).
 
1.2           Term of the Plan.  The Plan shall generally be effective as of the
Effective Date, but subject to amendment from time to time in accordance with
Article 7.  The Plan shall continue until terminated pursuant to Article 7
hereof.
 
ARTICLE 2. DEFINITIONS
 
Except as may otherwise be specified or as the context may otherwise require,
the following terms shall have the respective meanings set forth below whenever
used herein:
 
(a)           "Affiliate" shall mean any parent entities, affiliated
Subsidiaries and/or divisions of the Company.
 
(b)           "Alpha" shall mean Alpha Natural Resources, Inc., a Delaware
corporation.
 
(c)           "Base Pay" shall mean the Participant's annual base salary rate,
exclusive of bonuses, commissions and other incentive pay, as in effect
immediately preceding the Participant's Date of Termination.
 
(d)           "Benefit Factor" shall mean the multiple (either 2.0, 1.5, or 1.0)
which has been assigned to each Participant for purposes of determining the
Participant's benefit under Section 4.2(a)(ii) and Section 4.3(a)(ii), as the
case may be, and which Benefit Factor may be different for each of Section
4.2(a)(ii) and Section 4.3(a)(ii).
 
(e)           "Benefit Plans" shall mean the insurance and health and welfare
benefits plans and policies to which Participant is entitled to participate.
 
(f)           "Board" shall mean the Board of Directors of Alpha.
 
(g)           "Cause" shall mean:
 
(i)           Participant's gross negligence or willful misconduct in the
performance of the duties and services required of Participant;
 
(ii)           Participant's final conviction of, or plea of guilty or nolo
contendere to, a felony or Participant engaging in fraudulent or criminal
activity relating to the scope of Participant's employment (whether or not
prosecuted);
 
(iii)           a material violation of Alpha's Code of Business Ethics;
 

--------------------------------------------------------------------------------


 
(iv)           any continuing or repeated failure to perform the duties as
requested in writing by the Participant's supervisor(s) or the Board after
Participant has been afforded a reasonable opportunity (not to exceed 30 days)
to cure such breach;
 
(v)           the commission of a felony or crime involving moral turpitude; or
 
(vi)           conduct which brings the Company and/or its Affiliates into
public disgrace or disrepute in any material respect.
 
Determination as to whether or not Cause exists for termination of Participant's
employment will be made by the Board.
 
(h)           "Change in Control" shall mean the first to occur, after the
Effective Date, of any of the following:
 
(i)           any merger, consolidation or business combination in which the
stockholders of Alpha immediately prior to the merger, consolidation or business
combination do not own at least a majority of the outstanding equity interests
of the surviving parent entity;
 
(ii)           the sale of all or substantially all of Alpha's assets in a
single transaction or a series of related transactions;
 
(iii)           the acquisition of beneficial ownership or control of
(including, without limitation, power to vote) a majority of the outstanding
common stock of Alpha by any person or entity (including a "group" as defined by
or under Section 13(d)(3) of the Securities Exchange Act);
 
(iv)           the stockholders of Alpha approve any plan for the dissolution or
liquidation of Alpha; or
 
(v)           a contested election of directors, as a result of which or in
connection with which the persons who were directors of Alpha before such
election or their nominees cease to constitute a majority of Alpha's Board.
 
Upon the occurrence of a Change in Control as provided above, no subsequent
event or condition shall constitute a Change in Control for purposes of the Plan
with the result that there can be no more than one Change in Control hereunder.
 
(i)           "COBRA" means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.
 
(j)           "COBRA Continuation Period" shall mean the continuation period for
medical and dental insurance to be provided under the terms of this Plan which
shall commence on the first day of the calendar month following the month in
which the Date of Termination falls.
 
(k)           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
(l)           "Committee" shall mean the Compensation Committee of the Board.
 

--------------------------------------------------------------------------------


 
(m)           "Company" shall mean Alpha Natural Resources Services, LLC, a
Delaware limited liability company, and its parent entities, Subsidiaries and
Affiliates as may employ Participant from time to time; provided that a
Subsidiary which ceases to be, directly or indirectly, through one or more
intermediaries, controlling, controlled by or under common control with Alpha
prior to a Change in Control (other than in connection with and as an integral
part of a series of transactions resulting in a Change in Control) shall,
automatically and without any further action, cease to be (or be a part of) the
Company and its Affiliates for purposes hereof.
 
(n)           "Covered Change in Control Termination" shall mean, with respect
to a Participant, if, during the 90-day period immediately preceding a Change in
Control, or on or within the one-year period immediately following a Change in
Control, the occurrence of an Involuntary Termination Associated with a Change
in Control.
 
(o)           "Covered Termination Prior to Change in Control" shall mean, at
any time prior to the 90-day period immediately preceding a Change in Control,
the Participant's involuntary (or constructive) Separation from Service with the
Company: (i) by the Company and any Affiliate for any reason other than (A)
Cause, (B) the Participant's death, or the Participant's Disability or (ii) on
account of a Good Reason termination of employment by the Participant.
 
(p)           "Date of Termination" shall mean the date on which a Covered
Change in Control Termination or Covered Termination Prior to a Change in
Control occurs, as the case may be.
 
(q)           "Disability" shall mean the Participant's physical or mental
incapacity to perform his or her usual duties with such condition likely to
remain continuously and permanently as determined by the Company.
 
(r)           "Effective Date" shall mean March 22, 2006.
 
(s)           "Good Reason" shall mean the Participant's Separation from Service
by the Participant as a result of the occurrence, without the Participant's
written consent, of one of the following events:
 
(i)           A material reduction in the Participant's (A) annual Base Pay or
(B) Target Bonus opportunity (unless such reduction in (A) and/or (B) relates to
an across-the-board reduction similarly affecting Participant and all or
substantially all other executives of the Company and its Affiliates);
 
(ii)           A failure to provide Participant with the opportunity to
materially participate in any material equity-based plans of the Company and its
Affiliates on a similar basis to those of other similarly situated executives of
the Company and its Affiliates;
 
(iii)           The Company makes or causes to be made a material adverse change
in the Participant's scope of duties or responsibilities which results in a
significant diminution in the Participant's scope of duties or responsibilities,
except in connection with (A) a reassignment to a New Job Position, or (B) a
termination of Participant's employment with the Company for Disability, Cause,
death, or temporarily as a result of Participant's incapacity or other absence
for an extended period;
 

--------------------------------------------------------------------------------


 
(iv)           A relocation of the Company's principal place of business, or of
Participant's own office as assigned to Participant by the Company to a location
that increases Participant's normal work commute by more than 50 miles; or
 
(v)           The Company or the Board engages in any illegal activity or
material violation of governmental laws, rules or regulations in connection with
the Company and/or its Affiliates; provided, that such illegal activity or
material violation has a material adverse effect on the Company and its
Affiliates, taken as a whole, thereby causing a material adverse change in the
conditions under which Participant's services are to be performed.
 
In order for Participant to terminate for Good Reason, (A) the Company must be
notified by Participant in writing within 90 days of the event constituting Good
Reason, (B) the event must remain uncorrected by the Company for 30 days
following such notice (the "Notice Period"), and (C) such termination must occur
within 60 days after the expiration of the Notice Period.
 
(t)           "Involuntary Termination Associated With a Change in Control"
means the Participant's Separation from Service related to a Change in Control:
(i) by the Company and any Affiliate for any reason other than (A) Cause, (B)
the Participant's death, or (C) the Participant's Disability; or (ii) on account
of a Good Reason termination of employment by the Participant.
 
(u)           "New Job Position" shall mean a change in the Participant's
position, authority, duties or responsibilities with the Company or any
Affiliate due to the Participant's demonstrated inadequate or unsatisfactory
performance, provided the Participant had been notified of such inadequate
performance and had been given at least 30 days to cure such inadequate
performance.
 
(v)           "Notice of Termination" shall mean a notice given by the Company
or Participant, as applicable, which shall indicate the specific termination
provision in the Plan relied upon and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Participant's employment under the provisions so indicated.
 
(w)           "Participant" shall have the meaning ascribed by Article 3.
 
(x)           "Plan" shall mean this Alpha Natural Resources, Inc. Key Employee
Separation Plan, as it may be amended from time to time in accordance with
Article 7.
 
(y)           "Plan Administrator" shall have the meaning ascribed by
Article 12.
 
(z)           "Release" shall have the meaning ascribed by Section 4.5.
 
(aa)           "Securities Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended.
 

--------------------------------------------------------------------------------


 
(bb)           "Separation from Service" shall mean a Participant's termination
of employment with the Company and all of its controlled group members within
the meaning of Section 409A of the Code.  The determination of controlled group
members shall be made pursuant to the provisions of Section 414(b) and 414(c) of
the Code; provided that the language "at least 50 percent" shall be used instead
of "at least 80 percent" in each place it appears in Section 1563(a)(1),(2) and
(3) of the Code and Treas. Reg. Sec. 1.414(c)-2; provided, further, where
legitimate business reasons exist (within the meaning of Treas. Reg. Sec.
1.409A-1(h)(3)), the language "at least 20 percent" shall be used instead of "at
least 80 percent" in each place it appears.  Whether a Participant has Separated
from Service will be determined based on all of the facts and circumstances and
in accordance with the guidance issued under Section 409A.  A Participant will
be presumed to have experienced a Separation from Service when the level of bona
fide services performed permanently decreases to a level less than twenty
percent (20%) of the average level of bona fide services performed during the
immediately preceding thirty-six (36)-month period or such other period as
provided by regulation.
 
(cc)           "Service Period" shall mean the number of months of additional
service credit (24, 18 or 12) which has been assigned to each Participant for
purposes of determining the Participant's benefit under Section 4.2(a)(v) and
Section 4.3(a)(v), as the case may be, and which Service Period may be different
for each of Section 4.2(a)(v) and Section 4.3(a)(v).
 
(dd)           "Six Month Payment Date" means the six (6) month anniversary of
the Date of Termination.
 
(ee)           "Stock" shall mean the common stock, par value $.01 per share, of
Alpha.
 
(ff)           "Subsidiary" shall mean any Company controlled entity.
 
(gg)           "Target Bonus" shall mean 100% of the annual bonus which is
established by the Committee or the Board, as applicable.
 
ARTICLE 3. PARTICIPATION
 
3.1           Employees of the Company or any Affiliate who are determined by
the Committee, as provided in Article 5, to be responsible for the continued
growth, development and future financial success of the Company shall be
eligible to participate in the Plan.  Any such employee selected to participate
in the Plan shall be referred to herein as "Participant".  The initial
Participants and their respective Benefit Factors and Service Periods shall be
selected and approved by the Committee.  The Company, in its discretion, may add
Participants to the Plan and assign and approve for each of them their
respective Benefit Factors and Service Periods, from time to time, and shall
periodically review and update the list of Participants.
 
3.2           Notwithstanding the foregoing and subject to Section 7.2, the
Committee may terminate a Participant's participation in the Plan at any time,
in its sole and absolute discretion.  Subject to Section 7.2, a termination of
Participant's employment with the Company and any Affiliate except under the
circumstances described in Section 4.2 and Section 4.3, shall automatically,
with no further act on the part of the Company or any Affiliate, terminate any
right of such Participant to participate, or receive any benefits under, this
Plan.
 

--------------------------------------------------------------------------------


 
ARTICLE 4. BENEFITS
 
4.1           Change in Control Bonus Payment.  During Participant's employment
with the Company, in the event of a Change in Control, Participant shall be
entitled to receive a lump sum cash payment equal to a pro rata Target Bonus for
the year in which the Change in Control occurs, which shall be based on the
portion of such year that Participant was employed by the Company and any
Affiliate prior to the effective date of the Change in Control.  Such payment,
if any, shall be made contemporaneous with the Change in Control, or as soon as
administratively feasible thereafter (but in no event later than 60 days
following the effective date of the Change in Control).
 
4.2           If a Covered Change in Control Termination occurs with respect to
a Participant, then such Participant shall be entitled hereunder to the
following:
 
(a)           Compensation and Benefits Upon Covered Change in Control
Termination.  Subject to Participant's execution of the Release as provided in
Section 4.5, in the event of a Covered Change in Control Termination, the
Company shall pay and provide to the Participant:
 
(i)           (A) any Base Pay earned, accrued or owing to him or her through
the Date of Termination, (B) any individual bonuses or individual incentive
compensation not yet paid, but due and payable under the Company's and/or its
Affiliates' plans for years prior to the year of Participant's termination of
employment, (C) reimburse Participant for all reasonable and customary expenses
incurred by Participant in performing services for the Company prior to the Date
of Termination, and (D) payment equal to the amount of accrued, but unused,
vacation time.
(ii)           A lump sum cash payment equal to the applicable Benefit Factor
multiplied by: (A) Participant's Base Pay in effect as of the Date of
Termination; plus (B) Participant's Target Bonus for the year in which the Date
of Termination occurs.
 
(iii)           A pro rata share of any individual annual cash incentive bonuses
or individual annual cash incentive compensation, based on the target levels set
for such bonuses, under the Company's and its Affiliates' applicable plans for
the year of Participant's termination of employment based on the portion of such
year that Participant was employed by the Company and any Affiliate.
 
(iv)           To the extent permitted by applicable law and the Benefit Plans,
the Company shall maintain Participant's paid coverage for health insurance
(through the payment of Participant's COBRA premiums) and other dental and life
insurance benefits (through the reimbursement of Participant's premiums upon
conversion to an individual policy) until the earlier to occur of:  (a)
Participant obtaining the age of 65, (b) the date Participant is provided by
another employer benefits substantially comparable to the benefits provided by
the Benefit Plans (which Participant must provide prompt notice with respect
thereto to the Company), or (c) the expiration of the COBRA Continuation
Period.  During the applicable period of coverage described in the foregoing
sentence, Participant shall be entitled to benefits, on substantially the same
basis as would have otherwise been provided had Participant not been terminated
and the Company will have no obligation to pay any benefits to, or premiums on
behalf of, Participant after such period ends.  To the extent that such benefits
are available under the Benefit Plans and Participant had such coverage
immediately prior to termination of employment, such continuation of benefits
for Participant shall also cover Participant's dependents for so long as
Participant is receiving such benefits under this Section 4.2(a)(iv).  The COBRA
Continuation Period for medical and dental insurance under this Section
4.2(a)(iv) shall be deemed to run concurrent with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
and applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.  Participant shall be entitled
to reimbursement of life insurance premiums as provided in this Section
4.2(a)(iv) in accordance with and subject to the following limitations and
provisions: (1) reimbursement will be available only to the extent such expense
is actually incurred for any particular calendar year and reasonably
substantiated; (2) reimbursement shall be made no later than the end of the
calendar year following the year in which such expense is incurred by
Participant; (3) no reimbursement will be provided for any expense which relates
to insurance coverage after the applicable period of coverage provided in this
Section 4.2(a)(iv); and (4) any life insurance premiums incurred prior to the
six (6) month anniversary of the Date of Termination shall not be reimbursed
prior to the six (6) month anniversary of such Date of Termination.
 

--------------------------------------------------------------------------------


 
(v)           If applicable, the Company shall pay to Participant a lump sum
cash payment equal to the difference between the present value of the
Participant's accrued pension benefits on the Date of Termination under any
qualified defined benefit pension plan sponsored by the Company or any Affiliate
and (if eligible) any supplemental pension plan sponsored by the Company or any
Affiliate that is intended to provide benefits in excess of the limitations on
contributions and benefits applicable to a qualified defined benefit pension
plan (together, the "pension plans") and the present value of the accrued
pension benefits to which the Participant would have been entitled under the
pension plans if Participant had continued participation in those plans for the
applicable Service Period after the Date of Termination.  Such amount shall be
determined based on an average of the amount contributed by, or on behalf of,
Participant in the two years prior to the Date of Termination.
 
(vi)        A lump sum cash payment of $15,000 in order to cover the cost of
outplacement assistance services for Participant and other expenses associated
with seeking another employment position.
 
(vii)           All payments to be made pursuant to this Section 4.2 shall be
made, in lump sum, no later than 60 days after the Date of Termination;
provided, however, that all payments due under Section 4.2(a)(iv) shall be made
as provided thereunder, and all payments due under Section 4.2(a)(i)(B) shall be
paid no later than the time provided for under the applicable plan or
arrangement in accordance with the applicable plan or arrangement terms.
 
4.3           If a Covered Termination Prior to a Change in Control occurs with
respect to a Participant, then such Participant shall be entitled hereunder to
the following:
 
(a)           Compensation and Benefits Upon Covered Termination Prior to a
Change in Control.  Subject to Participant's execution of the Release described
in Section 4.5, in the event of a Covered Termination Prior to a Change in
Control, the Company shall pay and provide to the Participant after his or her
Date of Termination:
 
(i)           (A) any Base Pay earned, accrued or owing to him or her through
the Date of Termination, (B) any individual bonuses or individual incentive
compensation not yet paid, but due and payable under the Company's and/or its
Affiliates' plans for years prior to the year of Participant's termination of
employment, (C) reimburse Participant for all reasonable and customary expenses
incurred by Participant in performing services for the Company prior to the Date
of Termination, and (D) payment equal to the amount of accrued, but unused,
vacation time.
 

--------------------------------------------------------------------------------


 
(ii)           A lump sum cash payment equal to the applicable Benefit Factor
multiplied by:  (A) Participant's Base Pay in effect as of the Date of
Termination; plus (B) Participant's Target Bonus for the year in which the Date
of Termination occurs.
 
(iii)           A pro rata share of any individual annual cash incentive bonuses
or individual annual cash incentive compensation under the Company's and its
Affiliates' applicable plans for the year of Participant's termination of
employment based on the portion of such year that Participant was employed by
the Company and any Affiliate; provided, however, that the payment of individual
annual cash incentive bonuses or individual annual cash incentive compensation
will continue to be subject to the attainment of performance goals as specified
in the applicable plan.
 
(iv)           To the extent permitted by applicable law and the Benefit Plans,
the Company shall maintain Participant's paid coverage for health insurance
(through the payment of Participant's COBRA premiums) and other dental and life
insurance benefits (through the reimbursement of Participant's premiums upon
conversion to an individual policy) until the earlier to occur of:  (a)
Participant obtaining the age of 65, (b) the date Participant is provided by
another employer benefits substantially comparable to the benefits provided by
the Benefit Plans (which Participant must provide prompt notice with respect
thereto to the Company), or (c) the expiration of the COBRA Continuation
Period.  During the applicable period of coverage described in the foregoing
sentence, Participant shall be entitled to benefits, on substantially the same
basis as would have otherwise been provided had Participant not been terminated
and the Company will have no obligation to pay any benefits to, or premiums on
behalf of, Participant after such period ends.  To the extent that such benefits
are available under the Benefit Plans and Participant had such coverage
immediately prior to termination of employment, such continuation of benefits
for Participant shall also cover Participant's dependents for so long as
Participant is receiving such benefits under this Section 4.3(a)(iv).  The COBRA
Continuation Period for medical and dental insurance under this Section
4.3(a)(iv) shall be deemed to run concurrent with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
and applicable federal, state, or local coverage period for benefits provided to
terminated employees under the health care plan.  Participant shall be entitled
to reimbursement of life insurance premiums as provided in this Section
4.3(a)(iv) in accordance with and subject to the following limitations and
provisions: (1) reimbursement will be available only to the extent such expense
is actually incurred for any particular calendar year and reasonably
substantiated; (2) reimbursement shall be made no later than the end of the
calendar year following the year in which such expense is incurred by
Participant; (3) no reimbursement will be provided for any expense which relates
to insurance coverage after applicable period of coverage provided in this
Section 4.3(a)(iv); and (4) any life insurance premiums incurred prior to the
six (6) month anniversary of the Date of Termination shall not be reimbursed
prior to the six (6) month anniversary of such Date of Termination.
 

--------------------------------------------------------------------------------


 
(v)           If applicable, the Company shall pay to Participant a lump sum
cash payment equal to the difference between the present value of the
Participant's accrued pension benefits on the Date of Termination under any
pension plans and the present value of the accrued pension benefits to which the
Participant would have been entitled under the pension plans if Participant had
continued participation in those plans for the applicable Service Period after
the Date of Termination.  Such amount shall be determined based on an average of
the amount contributed by, or on behalf of, Participant in the two years prior
to the Date of Termination.
 
(vi)           A lump sum cash payment of $15,000 in order to cover the cost of
outplacement assistance services for Participant and other expenses associated
with seeking another employment position.
 
(vii)           All payments to be made pursuant to this Section 4.3 shall be
made, in lump sum, no later than 60 days after the Date of Termination;
provided, however, that all payments due under Section 4.3(a)(iv) shall be made
as provided thereunder, and all payments due under Section 4.3(a)(i)(B) and
Section 4.3(a)(iii) shall be paid no later than the time provided for under the
applicable plan or arrangement in accordance with the applicable plan or
arrangement terms.
 
4.4           Vesting of Equity.  With respect to any equity awards or grants
made by the Company or any Affiliate after the Effective Date of this Plan and
notwithstanding any provision to the contrary in any applicable plan, program or
agreement, upon a termination of Participant's employment with the Company and
any Affiliate pursuant to Section 4.2 or Section 4.3, as the case may be, all
stock options, restricted stock and other equity rights held by Participant will
become fully vested and/or exercisable, as the case may be, on the Date of
Termination, and all stock options held by Participant shall remain exercisable
until the earlier to occur of:  (a) the expiration date of the applicable option
term or (b) the one (1) year anniversary of Participant's Date of Termination;
provided, however, that the payment of performance-based awards will continue to
be subject to the attainment of the performance goals as specified in the
applicable plan or award agreement.
 
4.5           Release.  Notwithstanding any other provision of the Plan to the
contrary, no payment or benefit otherwise provided for under or by virtue of
Section 4.2, Section 4.3 and/or Section 4.4 of the Plan shall be paid or
otherwise made available unless and until the Participant executes and does not
revoke a general release, non-disparagement and non-competition agreement, in a
form provided by the Company and substantially as attached as Exhibit A hereto
(the "Release").  Unless otherwise required by applicable law, the Release must
be executed by the Participant within 45 days of the Date of Termination.  If
the Company determines that the Participant has not fully complied with any of
the terms of the Release, the Company and any Affiliate may withhold benefits
described in Sections 4.2, 4.3 and/or 4.4 not yet in pay status or discontinue
the payment of such benefits and may require the Participant, by providing
written notice of such repayment obligation to the Participant, to repay any
portion or such benefits already received under the Plan.  If the Company
notifies a Participant that repayment of all or any portion of the benefits
received under the Plan is required, such amounts shall be repaid within 30
calendar days of the date written notice is sent.  Any remedy under this
Section 4.5 shall be in addition to, and not in place of, any other remedy,
including injunctive relief, that the Company and any Affiliate may have.
 

--------------------------------------------------------------------------------


 
4.6           WARN.  Notwithstanding any other provision of the Plan to the
contrary, to the extent permitted by the Worker Adjustment and Retraining
Notification Act ("WARN"), any benefit payable hereunder to a Participant as a
consequence of the Participant's Covered Change in Control Termination or
Covered Termination Prior to a Change in Control, as the case may be, shall be
reduced by any amounts required to be paid under Section 2104 of WARN to such
Participant in connection with such termination.
 
4.7           Termination of Employment on Account of Disability, Cause or
Death.  Notwithstanding anything in this Plan to the contrary, if the
Participant's employment with the Company and any Affiliate terminates on
account of Disability, Cause or because of his or her death, the Participant
shall not be considered to have terminated employment under Section 4.2 or
Section 4.3 of this Plan and shall not receive benefits pursuant to Section 4.2,
Section 4.3 and/or Section 4.4 hereof.  Notwithstanding, the Participant shall
be entitled to receive disability benefits under any disability program then
maintained by the Company or any Affiliate that covers the Participant as
provided under the terms of such disability program.
 
ARTICLE 5. ADMINISTRATION
 
5.1           The Plan shall be administered by the Committee appointed by the
Board.
 
5.2           The Committee shall have the full and absolute power, authority
and sole discretion to construe, interpret and administer the Plan, to make
factual determinations, to correct deficiencies therein, and to supply
omissions, including resolving any ambiguity or uncertainty arising under or
existing in the terms and provisions of the Plan, which determinations shall be
final, conclusive, and binding on the Company, its Affiliates, the Participant
and any and all interested parties.
 
5.3           The Committee may delegate any and all of its powers and
responsibilities hereunder to other persons by formal resolution filed with, and
accepted by, the Board.  Any such delegation may be rescinded at any time by
written notice from the Committee to the person to whom delegation is made.
 
5.4           The Committee shall have the full and absolute authority to employ
and rely on such legal counsel, actuaries and accountants (which may also be
those of the Company and its Affiliates), and other agents, designees and
delegatees, as it may deem advisable to assist in the administration of the
Plan.
 
5.5           Payments to be made under this Plan are intended to be excepted
from coverage under Section 409A of the Code and the regulations promulgated
thereunder and shall be construed accordingly.  Notwithstanding any provision of
this Plan to the contrary, if any benefit provided under this Plan is subject to
the provisions of Section 409A of the Code and the regulations issued thereunder
(and not excepted therefrom), the provisions of the Plan shall be administered,
interpreted and construed in a manner necessary to comply with Section 409A, the
regulations issued thereunder (or disregarded to the extent such provision
cannot be so administered, interpreted, or construed).  Accordingly, if a
Participant is a "specified employee for purposes of Section 409A " (as such
term is defined in Section 409A of the Code, and determined in accordance with
the procedures established by the Company) and a payment subject to Section 409A
to the Participant is due upon Separation from Service, such payment shall be
delayed for a period of six (6) months after the date the Participant Separates
from Service (or, if earlier, the death of the Participant).  The
Company  reserves the right to accelerate, delay or modify distributions to the
extent permitted under Section 409A, the regulations and other binding guidance
promulgated thereunder.
 

--------------------------------------------------------------------------------


 
ARTICLE 6. PARACHUTE TAX PROVISIONS
 
6.1           The provisions of this Article 6 shall apply notwithstanding
anything in this Plan to the contrary.  In the event that it shall be determined
that any payment or distribution by the Company or its Affiliates to, or for the
benefit of, the Participant, whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise (a "Payment"),
would constitute an "excess parachute payment" within the meaning of Section
280G of the Code, the Company and its Affiliates will apply a limitation on the
Payment amount as specified in Section 6.2 unless it is determined that the "Net
After Tax Benefits" to the Participant would be greater if the limitations of
Section 6.2 were not imposed.  For purposes of this Article 6, "Net After Tax
Benefits" shall mean the present value of the Payments net of all taxes imposed
on the Participant with respect thereto, including but not limited to excise
taxes imposed under Section 4999 of the Code, determined by applying the highest
marginal income tax rate applicable to the Participant for such year.
 
6.2           The aggregate present value of the Payments under Article 4 of
this Plan ("Plan Payments") shall be reduced (but not below zero) to the Reduced
Amount.  The "Reduced Amount" shall be an amount expressed in present value
which maximizes the aggregate present value of Plan Payments without causing any
Payment to be subject to the limitation of deduction under Section 280G of the
Code.  For purposes of this Article 6, "present value" shall be determined in
accordance with Section 280G(d)(4) of the Code.  The total reduction to Plan
Payments required under this Article 6 necessary to achieve the Reduced Amount
shall be made against Plan Payments that are exempt from Section 409A.
 
6.3           Except as set forth in the next sentence, all determinations to be
made under this Article 6 shall be made by the nationally recognized independent
public accounting firm used by the Company immediately prior to the Change in
Control ("Accounting Firm"), which Accounting Firm shall provide its
determinations and any supporting calculations to the Company and the
Participant within ten (10) days of the Participant's Date of Termination;
provided, however, that, in the event the Accounting Firm will not or cannot
make such a determination, the Company and its Affiliates shall select Deloitte
& Touche or such other appropriate firm to make such determination.  The value
of the Participant's non-competition covenant under Section 4 of the Release
shall be determined by independent appraisal by a nationally-recognized business
valuation firm, and a portion of the Plan Payments shall, to the extent of that
appraised value, be specifically allocated as reasonable compensation for such
non-competition covenant and shall not be treated as a parachute payment.
 
6.4           All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in this Article 6 shall be borne solely by the
Company and its Affiliates.
 
ARTICLE 7. AMENDMENT AND TERMINATION
 
7.1           Subject to Section 7.2, the Committee shall have the right in its
discretion at any time to amend the Plan in any respect or to terminate the Plan
prior to a Change in Control.
 

--------------------------------------------------------------------------------


 
7.2           Notwithstanding any other provision of the Plan to the contrary,
the Plan (including, without limitation, this Section 7.2) as applied to any
particular Participant may not be amended or terminated at any time within the
90 day period immediately prior to, on or within one (1) year after the
occurrence of a Change in Control in any manner adverse to the interests of such
Participant, without the express written consent of such Participant, except in
the event (a) of a termination of Participant's employment with the Company and
its Affiliates under the circumstances described in Section 4.7 and/or (b) the
Committee determines to amend the Plan in order to conform the provisions of the
Plan with Section 409A of the Code, the regulations issued thereunder or an
exception thereto, regardless of whether such modification, amendment, or
termination of the Plan shall adversely affect the rights of a Participant under
the Plan
 
ARTICLE 8. EMPLOYMENT RIGHTS
 
Nothing expressed or implied in this Plan will create any right or duty on the
part of the Company, any Affiliate or the Participant to have the Participant
remain in the employment of the Company or any Affiliate.
 
ARTICLE 9. MISCELLANEOUS
 
9.1           (a)           The Company and its Affiliates shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
and its Affiliates (taken as a whole) expressly to assume and agree to perform
under the terms of the Plan in the same manner and to the same extent that the
Company and its Affiliates would be required to perform it if no such succession
had taken place (provided that such a requirement to perform which arises by
operation of law shall be deemed to satisfy the requirements for such an express
assumption and agreement), and in such event the Company and its Affiliates (as
constituted prior to such succession) shall have no further obligation under or
with respect to the Plan.  Failure of the Company and its Affiliates to obtain
such assumption and agreement with respect to any particular Participant prior
to the effectiveness of any such succession shall be a breach of the terms of
the Plan with respect to such Participant and shall constitute Good Reason for
purposes of this Plan.  Effective upon a transfer or assignment of this Plan,
the term "Company" shall mean any successor to the Company's business or assets
as aforesaid which assumes and agrees (or is otherwise required) to perform the
Plan.  Nothing in this Section 9.1(a) shall be deemed to cause any event or
condition which would otherwise constitute a Change in Control not to constitute
a Change in Control.
 
(b)           To the maximum extent permitted by law, the right of any
Participant or other person to any amount under the Plan may not be subject to
voluntary or involuntary anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment by creditors of the Participant
or such other person.
 
(c)           The terms of the Plan shall inure to the benefit of and be
enforceable by the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees of each Participant.  If
a Participant shall die while an amount would still be payable to the
Participant hereunder if they had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan to the Participant's devisee, legatee or other designee or, if there is no
such designee, their estate.
 

--------------------------------------------------------------------------------


 
9.2           Except as expressly provided in Section 4.2 and Section 4.3,
Participants shall not be required to mitigate damages or the amount of any
payment or benefit provided for under the Plan by seeking other employment or
otherwise, nor will any payments or benefits hereunder be subject to offset in
the event a Participant does mitigate.
 
9.3           Notwithstanding any provision of this Plan to the contrary, the
Company shall not be liable for, and nothing provided or contained in this Plan
will be construed to obligate or cause the Company to be liable for, any tax,
interest or penalties imposed on a Participant related to or arising with
respect to any violation of Section 409A.
 
9.4           All notices under the Plan shall be in writing, and if to the
Company or the Committee, shall be delivered to the General Counsel of Alpha, or
mailed to Alpha's principal office, addressed to the attention of the General
Counsel of Alpha; and if to a Participant (or the estate or beneficiary
thereof), shall be delivered personally or mailed to the Participant at the
address appearing in the records of the Company and its Affiliates.
 
9.5           Unless otherwise determined by the Company in an applicable plan
or arrangement, no amounts payable hereunder upon a Covered Termination Prior to
a Change in Control or a Covered Change in Control Termination, as the case may
be, shall be deemed salary or compensation for the purpose of computing benefits
under any employee benefit plan or other arrangement of the Company and/or any
Affiliate for the benefit of employees unless the Company shall determine
otherwise.
 
9.6           Participation in the Plan shall not limit any right of a
Participant to receive any payments or benefits under any employee benefit or
executive compensation plan of the Company and/or its Affiliates; provided that
in no event shall any Participant be entitled to any payment or benefit under
the Plan which duplicates a payment or benefit received or receivable by the
Participant under any severance or similar plan, agreement or policy of the
Company and/or its Affiliates.  The total reduction to Plan payments or benefits
as required by this Section 9.6 shall be made against payments and/or benefits
under the Plan that are exempt from Section 409A.
 
9.7           Any payments hereunder shall be made out of the general assets of
the Company.  Each Participant shall have the status of general unsecured
creditors of the Company, and the Plan constitutes a mere promise by the Company
to make payments under the Plan in the future as and to the extent provided
herein.
 
9.8           The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding required by law.
 
9.9           The invalidity or unenforceability of any provision of the Plan
shall not affect the validity or enforceability of any other provision of the
Plan which shall remain in full force and effect.
 
9.10           The use of captions in the Plan is for convenience.  The captions
are not intended to and do not provide substantive rights.
 
9.11           Except as otherwise preempted by the laws of the United States,
the Plan shall be construed, administered and enforced according to the laws of
the Commonwealth of Virginia, without regard to principles of conflicts of law,
and any action relating to this Plan must be brought in state and federal courts
located in the Commonwealth of Virginia.
 

--------------------------------------------------------------------------------


 
ARTICLE 10. CLAIMS PROCEDURE
 
If a Participant believes that he or she is eligible for benefits and has not
been so notified, such Participant should submit a written request for benefits
to the Plan Administrator.  Such Participant must take such action no later than
60 days after Separation from Service.
 
If Participant Claim is Denied
 
If all or part of a Participant's claim for benefits is denied, such Participant
will receive written notice of the denial from the Plan Administrator within 60
days after such Participant has applied for a benefit.  This notice will
include:
 
 
*
the specific reason(s) for the denial;

 
 
*
specific reference to the specific Plan provisions on which the denial is based;

 
 
*
a description of any additional material or information which must be submitted
to perfect the claim, and an explanation of why such material or information is
necessary; and

 
 
*
an explanation of the Plan's review procedure.

 
If a Participant disagrees with the decision, such Participant may file a
written notice to have such Participant's claim reviewed by the Plan
Administrator.  The Participant must file the  notice for review within 60 days
after the denial was given or mailed to such Participant.  The Participant
should file one copy of the notice with the Plan Administrator.  In connection
with the review of Participant's claim, Participant (or such Participant's
authorized representative) will be given the opportunity to review all
documentation pertaining to the decision, and to submit issues and comments in
writing.
 
Participant's claim will be reconsidered and Participant will receive written
notice of the decision within 60 days after receiving such Participant's
application for review.  If special circumstances require an extension,
Participant will receive written notice to that effect; in this case,
Participant will be informed of the final decision within 120 days.  This
decision will be in writing and will include the reason for the decision, with
specific reference to pertinent Plan provisions.  All interpretations,
determinations and decisions of the Plan Administrator will be final and
binding.
 
If a Participant's claim for benefits is denied in whole or in part, such
Participant may file suit in a state or federal court. Notwithstanding, before
such Participant may file suit in a state or federal court, Participant must
exhaust the Plan's administrative claims procedure.  If any such judicial or
administrative proceeding is undertaken, the evidence presented will be strictly
limited to the evidence timely presented to the Plan Administrator.  In
addition, any such judicial or administrative proceeding must be filed within
six (6) months after the Plan Administrator's final decision.
 

--------------------------------------------------------------------------------


 
ARTICLE 11. STATEMENT OF ERISA RIGHTS
 
As a Participant in the Plan, each Participant is entitled to certain rights and
protections under ERISA.  ERISA provides that all Participants shall be entitled
to:
 
Receive Information About the Plan and Benefits
 
Examine, without charge, at the Plan Administrator's office, all documents
governing the Plan.
 
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and an updated summary plan
description.  The Plan Administrator may make a reasonable charge for the
copies.
 
Prudent Actions by Plan Fiduciaries
 
In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan.  The
people who operate the  Plan, called “fiduciaries” of the Plan, have a duty to
do so prudently and in the interest of  Participants and beneficiaries.  No one,
including a Participant's employer or any other person, may fire such
Participant or otherwise discriminate against a Participant in any way to
prevent such Participant from obtaining a welfare benefit or exercising such
Participant's rights under ERISA.  However, this rule neither guarantees
continued employment, nor affects the Company's right to terminate a
Participant's employment for other reasons.
 
Enforce Participant Rights
 
If a Participant's claim for a benefit is denied or ignored, in whole or in
part, a Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
 
Under ERISA, there are steps a Participant can take to enforce the above
rights.  For instance, if a Participant requests a copy of Plan documents and
does not receive them within 30 days, such Participant may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay such Participant up to $110 a day until
Participant receives the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.  If a Participant has a
claim for benefits which is denied or ignored, in whole or in part, such
Participant may file suit in a state or Federal court.  If a Participant is
discriminated against for asserting such Participant's rights, such Participant
may seek assistance from the U.S. Department of Labor, or may file suit in a
Federal court.  The court will decide who should pay court costs and legal
fees.  If a Participant is successful the court may order the person such
Participant has sued to pay these costs and fees.  If a Participant loses, the
court may order such Participant to pay these costs and fees, for example, if it
finds such Participant's claim is frivolous.
 
Assistance with Participant Question
 
If a Participant has any questions about the Plan, such Participant should
contact the Plan Administrator.  If a Participant has any questions about this
statement or about such Participant's  rights under ERISA, or if a Participant
needs assistance in obtaining documents from the Plan Administrator, such
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in such Participant's telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210.  A Participant may also obtain certain
publications about such Participant's rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
 

--------------------------------------------------------------------------------


 
ARTICLE 12. SUMMARY INFORMATION
 
Name of Plan:  The name of the plan under which benefits are provided is the
Alpha Natural Resources, Inc. Key Employee Separation Plan.
 
Plan Sponsor:  The Sponsor of the Plan is:
 
Alpha Natural Resources, Inc.
 
One Alpha Place
 
P. O. Box 2345
 
Abingdon, Virginia  24212
 
Plan Administrator:  The Plan Administrator of the Plan is:
 
The Compensation Committee of the Board of Directors
 
  of Alpha Natural Resources, Inc.
 
One Alpha Place
 
P. O. Box 2345
 
Abingdon, Virginia  24212
 
Employer Identification Number and Plan Number:  The Employer Identification
Number (EIN) assigned to the Plan Sponsor by the Internal Revenue Service is
02-0733940.
 
Type of Plan:  Severance Pay Employee Welfare Benefit Plan.
 
Type of Administration:  The Plan is self-administered.
 
Funding:  Benefits payable under the Plan are provided from the general assets
of the Company.
 
Agent for Service of Legal Process:  For disputes arising under the Plan,
service of legal process may be made upon the General Counsel of Plan Sponsor.
 
Plan Year:  The Plan's fiscal records are kept on a calendar year basis (January
1 to December 31).
 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 
GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION AGREEMENT
 
THIS GENERAL RELEASE, NON-DISPARAGEMENT AND NON-COMPETITION AGREEMENT (the
"Agreement") is made as of this _____ day of ___________, _____, by and between
________________________________ (the "Company") and ___________________
("Employee").
 
WHEREAS, the Employee formerly was employed by the Company;
 
WHEREAS, Employee was designated by the Compensation Committee of the Board of
Directors (the "Board") of Alpha Natural Resources, Inc. to receive certain
severance benefits in the event of a termination of Employee's employment under
the circumstances set forth in the Key Employee Separation Plan (the "Plan")
and;
 
WHEREAS, an express condition of the Employee's entitlement to the payments and
benefits under the Plan is the execution without revocation of this Agreement;
and
 
WHEREAS, the Employee and the Company mutually desire to effectuate a full and
final general release of all claims and rights the Employee may have against the
Company to the fullest extent permitted by law, excepting only those rights and
claims that cannot, as a matter of law, be released with this Agreement; and
 
WHEREAS, the Employee and the Company mutually desire to terminate the
Employee's employment effective _____________ ____, ____ ("Date of
Termination"); and
 
WHEREAS, the Company advises the Employee to consult with an attorney before
signing this Agreement.
 
NOW, THEREFORE, IT IS HEREBY AGREED by and between the Employee and the Company
as follows:
 
1.           (a)           The Employee, for and in consideration of the
commitments of the Company as set forth in paragraph 7 of this Agreement and the
Plan, and intending to be legally bound, does hereby REMISE, RELEASE AND FOREVER
DISCHARGE the Company, its affiliates, predecessors, subsidiaries and parents,
and their present or former officers, directors, managers, stockholders,
employees, members and agents, and its and their respective successors, assigns,
heirs, executors, and administrators and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of the Company (collectively, "Releasees") from all causes
of action, suits, debts, claims and demands whatsoever in law or in equity,
which the Employee ever had, now has, or hereafter may have, whether known or
unknown, or which the Employee's heirs, executors, or administrators may have,
by reason of any matter, cause or thing whatsoever, from any time prior to the
date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
Employee's employment relationship with the Company, the terms and conditions of
that employment relationship, and the termination of that employment
relationship, including, but not limited to, any claims arising under the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act,
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Employee Retirement Income Security Act of 1974, and any other claims under
any federal, state or local common law, statutory, or regulatory provision, now
or hereafter recognized, and any claims for attorneys' fees and costs.  This
Agreement is effective without regard to the legal nature of the claims raised
and without regard to whether any such claims are based upon tort, equity,
implied or express contract or discrimination of any sort.
 

--------------------------------------------------------------------------------


 
(b)           To the fullest extent permitted by law, and subject to the
provisions of paragraph 12 and paragraph 14 below, the Employee represents and
affirms that the Employee has not filed or caused to be filed on the Employee's
behalf any charge, complaint or claim for relief against the Company or any
Releasee and, to the best of the Employee's knowledge and belief, no outstanding
charges, complaints or claims for relief have been filed or asserted against the
Company or any Releasee on the Employee's behalf; and the Employee has not
reported any improper, unethical or illegal conduct or activities to any
supervisor, manager, department head, human resources representative, agent or
other representative of the Company or any Releasee, to any member of the
Company's or any Releasee's legal or compliance departments, or to the ethics
hotline, and has no knowledge of any such improper, unethical or illegal conduct
or activities.  In the event that there is outstanding any such charge,
complaint or claim for relief, Employee agrees to seek its immediate withdrawal
and dismissal with prejudice.  In the event that for any reason said charge,
complaint or claim for relief cannot be immediately withdrawn with prejudice,
Employee shall execute such other papers or documents as the Company's counsel
determines may be necessary from time to time to have said charge, complaint or
claim for relief dismissed with prejudice at the earliest appropriate
time.  Nothing herein shall prevent Employee from testifying in any cause of
action when required to do so by process of law.  Employee shall promptly inform
the Company if called upon to testify on matters relating to the Company.
 
(c)           Employee does not waive any right to file a charge with the Equal
Employment Opportunity Commission ("EEOC") or participate in an investigation or
proceeding conducted by the EEOC, but explicitly waives any right to file a
personal lawsuit or receive monetary damages that the EEOC might recover if said
charge results in an EEOC lawsuit against the Company or Releasees.
 
(d)           Employee does not waive the right to challenge the validity of
this Agreement as a release of claims arising under the federal Age
Discrimination in Employment Act.
 
(e)           Employee does not waive rights or claims that may arise after the
date this Agreement is executed.
 
2.           In consideration of the Company's agreements as set forth in
paragraph 7 herein, the Employee agrees to comply with the limitations set forth
in paragraphs 3 and 4 of this Agreement.
 

--------------------------------------------------------------------------------


 
3.           Ownership and Protection of Intellectual Property and Confidential
Information.
 
(a)           All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Employee, individually or in
conjunction with others, during Employee's employment by the Company or any of
its affiliates, both before and after the date hereof (whether during business
hours or otherwise and whether on the Company's premises or otherwise) which
relate to the business, products or services of the Company or its affiliates
(including, without limitation, all such information relating to corporate
opportunities, research, financial and sales data, pricing and trading terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within the
customer's organizations or within the organization of acquisition prospects, or
marketing and merchandising techniques, prospective names, marks, and any
copyrightable work, trade mark, trade secret or other intellectual property
rights (whether or not composing confidential information, and all writings or
materials of any type embodying any of such items (collectively, "Work
Product"), shall be the sole and exclusive property of the Company or a Company
affiliate, as the case may be, and shall be treated as "work for hire."  It is
recognized that Employee is an experienced executive in the business of the
Company and its affiliates and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 3.
 
(b)           Employee shall promptly and fully disclose all Work Product to the
Company and shall cooperate and perform all actions reasonably requested by the
Company (whether during or after the term of employment) to establish, confirm
and protect the Company's and/or its affiliates' right, title and interest in
such Work Product.  Without limiting the generality of the foregoing, Employee
agrees to assist the Company, at the Company's expense, to secure the Company's
and its affiliates' rights in the Work Product in any and all countries,
including the execution by Employee of all applications and all other
instruments and documents which the Company and/or its affiliates shall deem
necessary in order to apply for and obtain rights in such Work Product and in
order to assign and convey to the Company and/or its affiliates the sole and
exclusive right, title and interest in and to such Work Product.  If the Company
is unable because of Employee's mental or physical incapacity or for any other
reason (including Employee's refusal to do so after request therefor is made by
the Company) to secure Employee's signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to the Company and/or its
affiliates pursuant to Section 3(a) above, then Employee by this Agreement
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Employee's agent and attorney-in-fact to act for and in Employee's
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Employee.  Employee agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this paragraph in circumstances
where such patents or copyright registrations are or have been or are required
to be assigned to the Company or any of its affiliates.
 

--------------------------------------------------------------------------------


 
(c)           Employee acknowledges that the businesses of the Company and its
affiliates are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company and/or its
affiliates use in their business to obtain a competitive advantage over their
competitors.  Employee further acknowledges that protection of such confidential
business information and trade secrets against unauthorized disclosure and use
is of critical importance to the Company and its affiliates in maintaining their
competitive position.  Employee acknowledges that by reason of Employee's duties
to, and association with, the Company and its affiliates, Employee has had and
will have access to, and has and will become informed of, confidential business
information which is a competitive asset of the Company and its
affiliates.  Employee hereby agrees that Employee will not, at any time during
or after his or her employment by the Company, make any unauthorized disclosure
of any confidential business information or trade secrets of the Company or its
affiliates, or make any use thereof, except in the carrying out of his
employment responsibilities hereunder.  Employee shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Employee's legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that Employee shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of his or her intent to disclose any
such confidential business information in such context so as to allow the
Company or its affiliates an opportunity (which Employee will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate.  Any information not specifically related to the Company and
its affiliates would not be considered confidential to the Company and its
affiliates.
 
(d)           All written materials, records, and other documents made by, or
coming into the possession of, Employee during the period of Employee's
employment by the Company which contain or disclose confidential business
information or trade secrets of the Company or its affiliates, or which relate
to Employee's Work Product described in paragraph 3(a) above, shall be and
remain the property of the Company, or its affiliates, as the case may be.  Upon
termination of Employee's employment, for any reason, Employee promptly shall
deliver the same, and all copies thereof, to the Company.
 
4.           Covenant Not To Compete.
 
In the event of the Employee's Covered Change in Control Termination (as defined
in the Plan) or Covered Termination Prior to a Change in Control (as defined in
the plan), as the case may be, the Company's obligations to provide the payments
and benefits set forth in Sections 4.2 or 4.3, as the case may be, of the Plan
shall be expressly conditioned upon the Employee's covenants of confidentiality,
not to compete and not to solicit as provided herein.  In the event the Employee
breaches his obligations to the Company as provided herein, the Company's
obligations to provide the payments and benefits set forth in Sections 4.2 or
4.3, as the case may be, of the Plan shall cease without prejudice to any other
remedies that may be available to the Company.
 

--------------------------------------------------------------------------------


 
(a)           If the Employee is receiving payment and benefits under Sections
4.2 or 4.3 of the Plan, Employee agrees that, for a period of one year following
Employee's Date of Termination (the "Non-Compete Period"), he or she will not,
in association with or as an officer, principal, manager, member, advisor,
agent, partner, director, material stockholder, employee or consultant of any
corporation (or sub-unit, in the case of a diversified business) or other
enterprise, entity or association, work on the acquisition or development of, or
engage in any line of business, property or project which is, directly or
indirectly, competitive with any business that the Company or any of its
affiliates engages in or is planning to engage in during the term of Employee's
employment with the Company or any affiliate of the Company, including but not
limited to, the mining, processing, transportation, distribution, trading and
sale of synfuel, coal and coal byproducts (the "Business").  Such restriction
shall cover Employee's activities anywhere in the contiguous United States.
 
(b)           If the Employee is receiving payments and benefits under Sections
4.2 or 4.3 of the Plan, during the Non-Compete Period, Employee will not solicit
or induce any person who is or was employed by any of the Company or its
affiliates at any time during such term or period (i) to interfere with the
activities or businesses of the Company or any of its affiliates or (ii) to
discontinue his or her employment with the Company or any of its affiliates.
 
(c)           If the Employee is receiving payments and benefits under Section
4.2 or Section 4.3, as the case may be, of the Plan, during the Non-Compete
Period, Employee will not, directly or indirectly, influence or attempt to
influence any customers, distributors or suppliers of the Company or any of its
affiliates to divert their business to any competitor of the Company or any of
its affiliates or in any way interfere with the relationship between any such
customer, distributor or supplier and the Company and/or any of its affiliates
(including, without limitation, making any negative statements or communications
about the Company and its affiliates).  During such Non-Compete Period, Employee
will not, directly or indirectly, acquire or attempt to acquire any business in
the contiguous United States to which the Company or any of its affiliates,
prior to the Employee's Date of Termination, has made an acquisition proposal
relating to the possible acquisition of such business by the Company or any of
its affiliates, or has planned, discussed or contemplated making such an
acquisition proposal (such business, an "Acquisition Target"), or take any
action to induce or attempt to induce any Acquisition Target to consummate any
acquisition, investment or other similar transaction with any person other than
the Company or any of its affiliates.
 
(d)           Employee understands that the provisions of paragraphs 4(a), 4(b)
and 4(c) hereof may limit his ability to earn a livelihood in a business in
which he or she is involved, but as a member of the management group of the
Company and its affiliates he or she nevertheless agrees and hereby acknowledges
that:  (i) such provisions do not impose a greater restraint than is necessary
to protect the goodwill or other business interests of the Company and any its
affiliates; (ii) such provisions contain reasonable limitations as to time,
scope of activity, and geographical area to be restrained; and (iii) the
consideration provided hereunder, including without limitation, any amounts or
benefits provided under Section 4.2 and Section 4.3, as the case may be, of the
Plan, is sufficient to compensate Employee for the restrictions contained in
paragraphs 4(a), 4(b) and 4(c) hereof.  In consideration of the foregoing and in
light of Employee's education, skills and abilities, Employee agrees that he
will not assert that, and it should not be considered that, any provisions of
paragraphs 4(a), 4(b) and 4(c) otherwise are void, voidable or unenforceable or
should be voided or held unenforceable.
 

--------------------------------------------------------------------------------


 
(e)           If, at the time of enforcement of paragraphs 3 or 4 of this
Agreement, a court shall hold that the duration, scope, or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by
law.  Employee acknowledges that he or she is a member of the Company's and its
affiliates' management group with access to the Company's and its affiliates'
confidential business information and his services are unique to the Company and
its affiliates.  Employee therefore agrees that the remedy at law for any breach
by him of any of the covenants and agreements set forth in paragraphs 3 and 4
will be inadequate and that in the event of any such breach, the Company and its
affiliates may, in addition to the other remedies which may be available to them
at law, apply to any court of competent jurisdiction to obtain specific
performance and/or injunctive relief prohibiting Employee (together with all
those persons associated with him or her) from the breach of such covenants and
agreements and to enforce, or prevent any violations of, the provisions of this
Agreement.  In addition, in the event of a breach or violation by Employee of
this paragraph 4, the Non-Compete Period set forth in this paragraph shall be
tolled until such breach or violation has been cured.
 
(f)           Each of the covenants of paragraphs 3 and 4 are given by Employee
as part of the consideration for the benefits to be received by Employee under
the Plan and as an inducement to the Company to grant such benefits under the
Plan and accept the obligations thereunder.
 
(g)           Provisions of paragraph 4 shall not be binding on Employee if the
Company fails to perform any material obligation under the Plan, including,
without limitation, the failure of the Company to make timely payments of monies
due to Employee under Section 4.2 or Section 4.3, as the case may be, of the
Plan; provided, that (i) Employee has notified the Company in writing within 30
days of the date of the failure of the Company to perform such material
obligation and (ii) such failure remains uncorrected and/or uncontested by the
Company for 15 days following the date of such notice.
 
5.           The Employee further agrees and recognizes that the Employee has
permanently and irrevocably severed the Employee's employment relationship with
the Company, that the Employee shall not seek employment with the Company or any
affiliated entity at any time in the future, and that the Company has no
obligation to employ him or her in the future.  Employee agrees that if he
submits an application for employment with the Company or any affiliated entity,
such application may be summarily rejected without consideration and without
notice to Employee.
 

--------------------------------------------------------------------------------


 
6.           The Employee further agrees that the Employee will not disparage or
subvert the Company or any Releasee, or make any statement reflecting negatively
on the Company, its affiliated corporations or entities, or any of their
officers, directors, managers, members, employees, agents or representatives,
including, but not limited to, any matters relating to the operation or
management of the Company or any Releasee, the Employee's employment and the
termination of the Employee's employment, irrespective of the truthfulness or
falsity of such statement.
 
7.           In consideration for the Employee's promises, as set forth herein,
the Company agrees to pay or provide to or for the Employee the payments and
benefits described in the Plan, the provisions of which are incorporated herein
by reference.  Except as set forth in this Agreement, it is expressly agreed and
understood that Releasees do not have, and will not have, any obligations to
provide the Employee at any time in the future with any payments, benefits or
considerations other than those recited in this paragraph, or those required by
law, other than under the terms of any benefit plans which provide benefits or
payments to former employees according to their terms.
 
8.           The Employee understands and agrees that the payments, benefits and
agreements provided in this Agreement are being provided to him or her in
consideration for the Employee's acceptance and execution of, and in reliance
upon the Employee's representations in, this Agreement.  The Employee
acknowledges that if the Employee had not executed this Agreement containing a
release of all claims against the Releasees, including, without limitation, the
covenants relating to confidentiality, non-competition and non-disparagement,
the Employee would not have been entitled to the payments and benefits set forth
in the Plan.
 
9.           The Employee acknowledges and agrees that this Agreement and the
Plan supersede any other agreement the Employee has with the Company or any
Releasee as to the subjects set forth in this Agreement.  To the extent Employee
has entered into any other enforceable written agreement with the Company or any
Releasee that contains provisions that are outside the scope of this Agreement
and the Plan and are not in direct conflict with the provisions in this
Agreement or the Plan, the terms in this Agreement and the Plan shall not
supercede, but shall be in addition to, any other such agreement.  Except as set
forth expressly herein, no promises or representations have been made to
Employee in connection with the termination of the Employee's employment
agreement, if any, or offer letter, if any, with the Company, or the terms of
this Agreement or the Plan.
 
10           The Employee agrees not to disclose the terms of this Agreement or
the Plan to anyone, except the Employee's spouse, attorney and, as necessary,
tax/financial advisor.  It is expressly understood that any violation of the
confidentiality obligation imposed hereunder constitutes a material breach of
this Agreement.
 
11.           The Employee represents that the Employee does not, without the
Company's prior written consent, presently have in the Employee's possession any
records and business documents, whether on computer or hard copy, and other
materials (including but not limited to computer disks and tapes, computer
programs and software, office keys, correspondence, files, customer lists,
technical information, customer information, pricing information, business
strategies and plans, sales records and all copies thereof) (collectively, the
"Corporate Records") provided by the Company and/or its predecessors,
subsidiaries or affiliates or obtained as a result of the Employee's prior
employment with the Company and/or its predecessors, subsidiaries or affiliates,
or created by the Employee while employed by or rendering services to the
Company and/or its predecessors, subsidiaries or affiliates.  The Employee
acknowledges that all such Corporate Records are the property of the
Company.  In addition, the Employee shall promptly return in good condition any
and all Company owned equipment or property, including, but not limited to,
automobiles, personal data assistants, facsimile machines, copy machines,
pagers, credit cards, cellular telephone equipment, business cards, laptops,
computers, and any other items requested by the Company.  As of the Date of
Termination, the Company will make arrangements to remove, terminate or transfer
any and all business communication lines including network access, cellular
phone, fax line and other business numbers.
 

--------------------------------------------------------------------------------


 
12.           Nothing in this Agreement shall prohibit or restrict the Employee
from:  (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company's designated
legal, compliance or human resources officers; or (iii) filing, testifying,
participating in or otherwise assisting in a proceeding relating to an alleged
violation of any federal, state or municipal law relating to fraud, or any rule
or regulation of the Securities and Exchange Commission or any self-regulatory
organization.
 
13.           The parties agree and acknowledge that the agreement by the
Company described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed by any of the Releasees to the Employee.
 
14.           The Employee agrees and recognizes that should the Employee breach
any of the obligations or covenants set forth in this Agreement, the Company
will have no further obligation to provide the Employee with the consideration
set forth herein, and will have the right to seek repayment of all consideration
paid up to the time of any such breach.  Further, the Employee acknowledges in
the event of a breach of this Agreement, Releasees may seek any and all
appropriate relief for any such breach, including equitable relief and/or money
damages, attorneys' fees and costs.  Notwithstanding the foregoing, in the event
the Company fails to perform any material obligation under the Plan, including,
without limitation, the failure of the Company to make timely payments of monies
due to Employee under Section 4.2 or Section 4.3, as the case may be, of the
Plan, this Release shall be null and void and Employee shall have the right to
pursue any and all appropriate relief for any such failure, including monetary
damages, attorneys' fees and costs; provided, that (i) Employee has notified the
Company in writing within 30 days of the date of the failure of the Company to
perform such material obligation and (ii) such failure remains uncorrected
and/or uncontested by the Company for 15 days following the date of such notice.
 
15.           The Employee further agrees that the Company shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages, as well as to an equitable accounting of all earnings, profits
and other benefits arising from any violations of this Agreement, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.
 
16.           This Agreement and the obligations of the parties hereunder shall
be construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Virginia.
 
17.           The parties agree that this Agreement shall be deemed to have been
made and entered into in Abingdon, Virginia.  Jurisdiction and venue in any
proceeding by the Company or Employee to enforce their rights hereunder is
specifically limited to any court geographically located in Virginia.
 

--------------------------------------------------------------------------------


 
18.           The Employee certifies and acknowledges as follows:
 
(a)           That the Employee has read the terms of this Agreement, and that
the Employee understands its terms and effects, including the fact that the
Employee has agreed to RELEASE AND FOREVER DISCHARGE the Releasees from any
legal action arising out of the Employee's employment relationship with the
Company and the termination of that employment relationship; and
 
(b)           That the Employee has signed this Agreement voluntarily and
knowingly in exchange for the consideration described herein, which the Employee
acknowledges is adequate and satisfactory to him and which the Employee
acknowledges is in addition to any other benefits to which the Employee is
otherwise entitled; and
 
(c)           That the Company advises the Employee (in writing) to consult with
an attorney before signing this Agreement; and
 
(d)           That the Employee does not waive rights or claims that may arise
after the date this Agreement is executed; and
 
(e)           That the Company has provided Employee with a period of forty-five
(45) days within which to consider this Agreement, and that the Employee has
signed on the date indicated below after concluding that this General Release,
Non-Disparagement and Non-Competition Agreement is satisfactory to Employee; and
 
(f)           The Employee acknowledges that this Agreement may be revoked by
him within seven (7) days after execution, and it shall not become effective
until the expiration of such seven (7) day revocation period.  In the event of a
timely revocation by the Employee, this Agreement will be deemed null and void
and the Company will have no obligations hereunder.
 
[SIGNATURE PAGE FOLLOWS]
 

--------------------------------------------------------------------------------


 
Intending to be legally bound hereby, the Employee and the Company executed the
foregoing General Release, Non-Disparagement and Non-Competition Agreement this
______ day of ______________, _____.
 
 
Witness:_____________________________         
_________________________________                                                       
EMPLOYEE
 


 
[COMPANY]
 
 
By:       
___________________________                                   Witness:_____________________________                                                                
Name:   ___________________________                                                             
 
Title:     ___________________________                                                           
 
 


 